DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings were received on 11/05/2020.  These drawings are considered by examiner.

Preliminary Amendment
5. 	Applicant summits the Preliminary Amendment filed on 11/05/2020.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Link (US 2018/0108194), hereinafter “Link“, in view of Chen et al (US 2015/0237497), hereinafter “Chen“.
Regarding claim 1, Link teaches a method comprising the following steps: 
authenticating a user to a mobile device (par [0056] teach authenticating of the mobile device containing the SIM card), 
downloading an activation code from a first external service (pars [0070-0072] teach downloading an activation code); 
downloading a telecommunications profile associated with the user for a mobile radio network from a second external service to the mobile device on the basis of the activation code (pars [0009-0012] [0057], and [0070] teach a smart-phone identifier 
providing a telecommunications connection between the mobile device and the mobile radio network on the basis of the telecommunications profile (pars [0009-0012] [0057], and [0069-0070] teach providing a telecommunications connection between the mobile device and the mobile radio network).
 Link does not explicitly teach downloading a telecommunications profile associated with the user for a mobile radio network from the external services.
Chen, in the same field of endeavor, teaches downloading a telecommunications profile associated with the user for a mobile radio network from the external services (pars [0029] teaches the SIM card contains an international mobile subscriber identity (IMSI)/ a telecommunications profile and a related key used to identify and authenticate subscribers on a mobile station for personalized services, and Chen paragraph [0040] teaches download as the Dual-SIM Dual for receiving the data services which means a first external and a second external services).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Link to Chen, in order to allow a user to be identified and authenticated by a service provider which allows a user to operate with a corresponding number of communications networks that provided by the same or different network operators (as suggested by Chen in paragraphs [0004-0005]).

 claim 2, the combination of Link and Chen teach the method according to claim 1, Link further teaches wherein the first service requests the activation code from the second service (pars [0069-0070] teach the services requested/granted activation code).  

Regarding claim 3, the combination of Link and Chen teach the method according to claim 1, Link further teaches wherein the second service provides the activation code to the first service and the first service provides the activation code to the mobile device (pars [0056] [0069-0070] teach authenticate and validate operation of the mobile device containing the SIM card provides the activation code).  

Regarding claim 4, the combination of Link and Chen teach the method according claim 1, Link further teaches wherein a request for the provision of the activation code includes a reference to an identification of the user (pars [0008-0009] teach the IMSI is used for over-the-air service identification that are used to authenticate the identity of the specific wireless device).

Regarding claim 5, the combination of Link and Chen teach the method according claim 1, Link further teaches wherein a request of the first service for the provision of the activation PCT/EP2019/000139p 3/6code from the first service includes a reference to an identification of the mobile device (pars [0056] [0069-0070] teach over-the-air that includes a reference to a service identification, and the service for the provision of the service activation).

Regarding claim 6, the combination of Link and Chen teach the method according claim 1, Link further teaches wherein the mobile device comprises a vehicle (par [0070] teaches a vehicle).   

Regarding claim 7, the combination of Link and Chen teach the method according claim 1, Link further teaches wherein the input of a code of the user is detected and the telecommunications profile is activated by means of the code (pars [0008] [0012] teach a smart-phone identifier such as IMSI).  

Regarding claim 8, the combination of Link and Chen teach the method according claim 1, Link further teaches wherein downloading is carried out via a separate telecommunications connection (par [0010] teaches the wireless service provisioning capability offered by wireless service providers).  

Regarding to claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 2641